DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 21 March 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claims 4, 12, and 18, they are acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the addition of new claims 21-24, they are acknowledged and made of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Doskocil (Reg. No. 80,312) on 17 June 2022.
The application has been amended as follows: 

In the specification filed 8 March 2021, replace the sentence beginning at p. 1, ln. 16 with the following:
“According to various embodiments, no conventional system provides purchasers the ability to track their specific order as is grown in the field, transitioned to processing, during processing, and during subsequent delivery.” (emphasis added).

In the specification filed 8 March 2021, replace the sentence beginning at p. 6, ln. 14 with the following:
“For example, a grown pistachios are processed, the real time video feeds showing processing are configured to display various portions of an order as associated with a respective customer, and may include highlighting of a beginning of a respective order, and highlighting of the end of a respective order, as many purchaser orders are processed.” (emphasis added).

Claim 1. (Currently Amended) A system for tracking a grown product, the system comprising: 
a tracking component, executed by the at least one processor, configured to: 
identify a group of the grown product based at least in part on determining a first expected event time of the group of the grown product and determining that the first expected event time meets a requirement indicated by a request coupled to the purchaser; 
generate a linkage between the group of the grown product and an identifier; 
couple the request with the group of the grown product using the identifier; 
track the group of the grown product through a hand-off between a growing region and a processing region; and 
maintain the linkage between the group of the grown product and the identifier through the hand-off between the growing region and the processing region, wherein: 
the tracking component comprises a first sensor disposed in the processing region, the processing region including at least one piece of machinery configured to process harvested grown product; 
the first expected event time of the group of the grown product comprises an expected processing completion time of the group of the grown product;
the first sensor comprises a first optical sensor configured to obtain first optical sensor data of the group of the grown product when the group of the grown product is disposed in the processing region after a harvest time of the group of the grown product; and 
the tracking component is configured to determine an optical characteristic of the grown product using the first optical sensor data and determine the expected processing completion time using the optical characteristic, 
the system further comprising a monitoring component, executed by the at least one processor, configured to: 
determine a monitoring request using information from the purchaser; and 
responsive to the monitoring request, provide a live video capture highlighting the group of the grown product from a plurality of groups of the grown product, 
wherein providing the live video capture highlighting the group of the grown product from the plurality of groups of the grown product comprises: 
drawing, in a graphical user interface (GUI), over the live video capture, an indication of where the group of the grown product is separated from other groups of the grown product.

Claim 9. (Currently amended)	A method for tracking a grown product, the method comprising:
registering a purchaser of the grown product;
identifying a group of the grown product based at least in part on determining a first expected event time of the group of the grown product, and determining that the first expected event time meets a requirement indicated by a request coupled to the purchaser, wherein the first expected event time of the group of the grown product comprises an expected processing completion time of the group of the grown product; 
generating a linkage between the group of the grown product and an identifier;
coupling the request with the group of the grown product using the identifier;
tracking the group of the grown product through a hand-off between a growing region and a processing region; 
maintaining the linkage between the group of the grown product and the identifier through the hand-off between the growing region and the processing region;
obtaining first optical sensor data of the group of the grown product when the group of the grown product is disposed in the processing region after a harvest time of the group of the grown product, the processing region including at least one piece of machinery configured to process harvested grown product; 
determining an optical characteristic of the grown product using the first optical sensor data;
determining the expected processing completion time using the optical characteristics;
determining a monitoring request using information from the purchaser; and 
responsive to the monitoring request, providing a live video capture highlighting the group of the grown product from a plurality of groups of the grown product,
wherein providing the live video capture highlighting the group of the grown product from the plurality of groups of the grown product comprises: 
drawing, in a graphical user interface (GUI), over the live video capture, an indication of where the group of the grown product is separated from other groups of the grown product.


Claim 15. (Currently amended) At least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to carry out a method comprising:
registering a purchaser of the grown product;
identifying a group of the grown product based at least in part on determining a first expected event time of the group of the grown product, and determining that the first expected event time meets a requirement indicated by a request coupled to the purchaser, wherein the first expected event time of the group of the grown product comprises an expected processing completion time of the group of the grown product; 
generating a linkage between the group of the grown product and an identifier; 
coupling the request with the group of the grown product using the identifier; 
tracking the group of the grown product through a hand-off between a growing region and a processing region; 
maintaining the linkage between the group of the grown product and the identifier through the hand-off between the growing region and the processing region;
obtaining first optical sensor data of the group of the grown product when the group of the grown product is disposed in the processing region after a harvest time of the group of the grown product, the processing region including at least one piece of machinery configured to process harvested grown product; 
determining an optical characteristic of the grown product using the first optical sensor data; [[and]] 
determining the expected processing completion time using the optical characteristic;
determining a monitoring request using information from the purchaser; and 
responsive to the monitoring request, providing a live video capture highlighting the group of the grown product from a plurality of groups of the grown product,
wherein providing the live video capture highlighting the group of the grown product from the plurality of groups of the grown product comprises: 
drawing, in a graphical user interface (GUI), over the live video capture, an indication of where the group of the grown product is separated from other groups of the grown product.

Claim 22. (Cancelled)

Claim 23. (Currently Amended) The system of claim [[22]]1, wherein drawing, in the GUI, over the live video capture, the indication comprises: 
highlighting a beginning of the group of the grown product in the GUI; and 
highlighting an end of the group of the grown product in the GUI.

Allowable Subject Matter
Claims 1-3, 5-6, 9-11, 13, 15-17, 19, 21, 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter of the amended independent claims 1, 9, and 15, the prior art of record, alone or in combination, fails to fairly teach or suggest, combined with the other recited claimed subject matter, the following limitations:
“a tracking component, executed by the at least one processor, configured to: 
identify a group of the grown product based at least in part on determining a first expected event time of the group of the grown product and determining that the first expected event time meets a requirement indicated by a request coupled to the purchaser; 
generate a linkage between the group of the grown product and an identifier; 
couple the request with the group of the grown product using the identifier; 
track the group of the grown product through a hand-off between a growing region and a processing region; and 
maintain the linkage between the group of the grown product and the identifier through the hand-off between the growing region and the processing region, wherein: 
the tracking component comprises a first sensor disposed in the processing region, the processing region including at least one piece of machinery configured to process harvested grown product; 
the first expected event time of the group of the grown product comprises an expected processing completion time of the group of the grown product
the first sensor comprises a first optical sensor configured to obtain first optical sensor data of the group of the grown product when the group of the grown product is disposed in the processing region after a harvest time of the group of the grown product; and 
the tracking component is configured to determine an optical characteristic of the grown product using the first optical sensor data and determine the expected processing completion time using the optical characteristic, the system further comprising a monitoring component, executed by the at least one processor, configured to: 
determine a monitoring request using information from the purchaser; and 
responsive to the monitoring request, provide a live video capture highlighting the group of the grown product from a plurality of groups of the grown product, 
wherein providing the live video capture highlighting the group of the grown product from the plurality of groups of the grown product comprises: 
drawing, in a graphical user interface (GUI), over the live video capture, an indication of where the group of the grown product is separated from other groups of the grown product” (claim 1); and
“identifying a group of the grown product based at least in part on determining a first expected event time of the group of the grown product, and determining that the first expected event time meets a requirement indicated by a request coupled to the purchaser, wherein the first expected event time of the group of the grown product comprises an expected processing completion time of the group of the grown product; 
generating a linkage between the group of the grown product and an identifier;
coupling the request with the group of the grown product using the identifier; 
tracking the group of the grown product through a hand-off between a growing region and a processing region; 
maintaining the linkage between the group of the grown product and the identifier through the hand-off between the growing region and the processing region;
obtaining first optical sensor data of the group of the grown product when the group of the grown product is disposed in the processing region after a harvest time of the group of the grown product, the processing region including at least one piece of machinery configured to process harvested grown product; 
determining an optical characteristic of the grown product using the first optical sensor data;
determining the expected processing completion time using the optical characteristics;
determining a monitoring request using information from the purchaser; and 
responsive to the monitoring request, providing a live video capture highlighting the group of the grown product from a plurality of groups of the grown product, 
wherein providing the live video capture highlighting the group of the grown product from the plurality of groups of the grown product comprises: 
drawing, in a graphical user interface (GUI), over the live video capture, an indication of where the group of the grown product is separated from other groups of the grown product” (claims 9 and 15).
Previously cited Kingston was cited to teach that relevant images/ videos of the batch of particles during growth or otherwise are stored and that stakeholders may access the tracking systems to review one or more tracked variables associated with the tracked batch at various points along the supply chain (see Kingston [0120] and [0158]).
Previously cited Greenberg was cited to teach a known technique of providing real-time monitoring of the growing crop is performed using sensors capturing images of the plants continuously and in real time (see Greenberg [0028]-[0030] and [0038]).
However, the combined teachings of Kingston, Greenberg, and other cited prior art references, fail to further teach, alone or in combination, that the provided “live video capture”, highlights the group of the grown product from a plurality of groups of the grown product by drawing, in a graphical user interface (GUI), over the live video capture, an indication of where the group of the grown product is separated from other groups of the grown product. 

Further search and consideration of the prior art, failed to yield a fair teaching, alone or in combination, of the noted combination of claimed subject matter. 
Alexander et al. (US 2018/0295783) is pertinent in teaching a method for monitoring growth of plants within a facility (see Alexander Abstract), where images of the all plants in a module may be captured where an articulable optical sensor may be positioned over each plant slot in the module to record an image at each of the positions (see Alexander [0081] and [0100]). However, Alexander fails to further teach, alone or in combination, drawing an indication, in the captured images, of where the group of the grown product is separated from other groups of the grown product.
Bongartz et al. (US 2019/0259108) is pertinent in teaching a method for controlling an agricultural system for growing plants (see Bongartz Abstract), where the method facilitates capturing a standardized picture of a target object such as a plant or a growing cabinets including plants for monitoring plant growth status and plant health (see Bongartz [2646]-[2665] and [2669]). However, Bongartz fails to further teach, alone or in combination, drawing, in the captured standardized images an indication where the group of the grown product is separated from other groups of the grown product.
Fitzpatrick et al. (US 2006/0218057) is pertinent in teaching in a real time food production management system and method, where a food buffer manager uses computer vision systems to detect and track vehicles and people in several camera views throughout a restaurant (see Fitzpatrick [0058]-[0060]), where methods for tracking humans and vehicles include using active contours which employ a representation of a bounding contour of the object to be tracked and updated dynamically over time (see Fitzpatrick [0071] and [0074]), and that foreground blobs can be identified and tracked according to a list of previously detected blobs (see Fitzpatrick [0185]). While Fitzpatrick teaches that tracked objects corresponding to customers can include using a bounding contour of the object, Fitzpatrick fails to fairly teach, alone or in combination, that the tracked objects correspond to an identified group of grown product based at least in part on determining a first expected event time, comprising an expected processing completion time, of the group of the grown product meeting a requirement indicated by a request coupled to a purchaser and tracking the group of grown product between a growing region and a processing region while maintaining a linkage between the group of grown product and an identifier, and the processing region including at least one piece of machinery configured to process harvested grown product. 

Regarding claims 2-3, 5-6, 10-11, 13, 16-17, 19, 21, 23-24, they are dependent claims of independent claims 1, 9, and 15, which incorporate the allowable subject matter of the independent claim they depend from, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661